Citation Nr: 1416667	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-30 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hearing loss of the right ear. 

2.  Entitlement to an initial compensable disability evaluation for the service-connected hearing loss of the left ear. 


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to March 1977.  

This case initially came before the Board of Veterans' Appeals  (Board) on appeal from a decision dated in June 2010 in which the RO denied service connection for hearing loss of the right ear and granted service connection for hearing loss of the left ear and assigned a zero percent rating from March 23, 2010.   

The Veteran presented testimony at a videoconference Board hearing before the undersigned Acting Veterans Law Judge in June 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  In February 2013, VA treatment records were associated with the virtual VA file.  This medical evidence is either not pertinent to the claim decided below or is duplicative of the evidence that was of record at the time the claim was adjudicated.  Essentially, there is only one audiology record from February 2013, which noted that the Veteran did not have hearing loss in his right ear for VA purposes.  Thus, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c) .

The issue of entitlement to an initial compensable disability evaluation for the service-connected hearing loss of the left ear is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during service. 

2.  The weight of the evidence does not establish that it is at least as likely as not (50 percent or greater) that the Veteran's hearing loss in his right ear either began during or was otherwise caused by his military service.

3.  The evidence does not establish that the Veteran's hearing loss in his right ear was diagnosed in service, within a year of service, or was continuous since service.


CONCLUSION OF LAW

The criteria for service connection for sensorineural hearing loss of the right ear are not met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by him and what evidence VA would obtain.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  In April 2010, the Veteran informed the RO that he had no additional information or evidence to submit in support of his claim.  The content of the March 2010 letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The record contains the service treatment records and private medical records.  VA treatment records are of record, but as noted in the introduction, they do not address the etiology of the Veteran's right ear hearing loss.  

The Veteran was afforded a VA audiometric examination in May 2010.  A medical opinion was obtained as to the nature and etiology of the claimed right ear hearing loss.  The VA examination was conducted by an audiologist and was based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination report is accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the June 2013 videoconference hearing, the Veteran was assisted by a representative.  The undersigned acting VLJ fully explained the issues on appeal and suggested the submission of evidence that may have been overlooked.  Specifically, the acting VLJ explained that the Veteran's claim had been denied because there was a negative medical opinion which had found that it was less likely than not that the Veteran's hearing loss in his right ear was the result of his military service.  The acting VLJ explained that this evidence could be overcome, but that the Veteran would need to submit a private medical opinion to explain why his right ear hearing loss was the result of military noise exposure.  The acting VLJ even help the record open to allow the Veteran time to submit such evidence, but no opinion has been submitted.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the Veteran's hearing constitutes harmless error.

For these reasons, the Board finds that VA's duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duties.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

2. Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, sensorineural hearing loss is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

3. Analysis

The Veteran has hearing loss in his right ear which he believes is the result of military noise exposure during his time on active duty.  The Veteran reported that during his service with the Air Force, he worked on a flightline where he was near a unit of F-104 Starfighters for four years.  He stated that the aircrafts were constantly firing up their engines and the guard shack, where he worked as a security guard, was 15 feet from the aircraft.  The Veteran also stated that he was on the Security Police Rifle and Pistol Team in competitions.  See the Veteran's August 2011 VA Form 9.  The service records show that the Veteran served in the Air Force and his military occupation was security guard.  Service treatment records note that in August 1974, the Veteran was issued ear plugs.  

The Veteran, as a layperson, is competent to describe being exposed to loud noise, such as noise due to a flightline, and he is competent to report observable symptoms such as decreased hearing.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board concludes that there is competent evidence that the Veteran was exposed to noise due to a flightline and aircraft in service.  The Veteran's statements of noise exposure in service are consistent with his circumstances of service.  38 U.S.C.A. § 1154(a).

The competent medical evidence of record also establishes that the Veteran has a current hearing loss disability in the right ear for VA purposes.  See 38 C.F.R. § 3.385.  For example, a May 2013 private audiometric evaluation shows that on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
55
60
65
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear.  The diagnosis was mild sloping to severe sensorineural hearing loss in both ears, with the left slightly worse.    

The Veteran was afforded a VA audiometric evaluation in May 2010.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
35

Speech audiometry revealed speech recognition ability of 88 percent in the right ear.  The speech recognition score meets the requirements for hearing loss in the right ear pursuant to 38 C.F.R. § 3.385.  

In this case, the Board has acknowledged that the Veteran was exposed to acoustic trauma, and he currently has a hearing loss disability in his right ear for VA purposes.  However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must cause hearing loss for VA purposes. 

Service records show that the Veteran had a minor threshold shift in his right ear on audiometric testing during service, but had no hearing loss in his right ear upon service separation in March 1977.  On enlistment examination in February 1969, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0




On separation examination in March 1977, on the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
5
5

The Veteran denied having hearing loss upon separation examination and hearing loss was not diagnosed.   

Following service, the Veteran did not seek any treatment for hearing loss in his right ear for many years.  There is no medical evidence showing a diagnosis of right ear sensorineural hearing loss either in service or within one year from service separation in March 1977.  The Veteran has not identified or submitted any medical evidence showing a diagnosis of right ear sensorineural hearing loss within one year from service separation.  Thus, service connection for right ear hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has considered the provisions of 38 C.F.R. § 3.303(b).  The record shows that the Veteran has related his current right ear hearing loss to the noise exposure in service.  See the Veteran's testimony at his Board hearing in June 2013, his statements to the VA audiologist upon VA examination in May 2010, and the Veteran's statements in his VA Form 9 dated in November 2011.  He has not provided any lay evidence of symptoms of right ear hearing loss in service and continuously since service separation.  The Veteran first asserted noticing hearing loss in his right ear in approximately March 2010, when he filed his initial claim for service connection for hearing loss.  This initial claim for service connection for hearing loss was filed over 30 years after service separation.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor the Board has considered in adjudicating the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board finds that the weight of the competent and credible evidence does not establish chronic and continuous symptoms of right ear hearing loss in service and continuously after service.  The service treatment records do not document any complaints of hearing loss.  The Veteran denied having hearing loss symptoms upon separation examination in March 1977.  The first evidence of hearing loss symptoms is in a December 2009 private medical record.  The December 2009 private hearing evaluation indicates that the Veteran sought hearing aids. The Veteran reported noise exposure when he served in the Air Force and he reported that since that time, he noticed hearing loss in each ear that has been gradual to develop. A hearing aid was recommended for the left ear.  

In May 2010, the Veteran was afforded a VA audiologic examination conducted by an audiologist.  On examination, the Veteran reported noise exposure while working on the flight line for eight years while serving in the Air Force.  He also reported noise exposure from aircraft.  The Veteran denied occupational noise exposure after service separation.  He reported that he hunted once a year and wore hearing protection.  The examiner opined that the right ear hearing loss was less likely than not related to noise exposure in service because the enlistment examination and the separation examination showed normal hearing in the right ear.  The audiologist stated that the hearing in the right ear remained essentially unchanged. The examiner concluded that the right ear hearing loss was less likely than not related to the noise exposure in service.  

The Board finds the May 2010 VA medical opinion to be probative.  The VA audiologist provided a rationale for the opinion and concluded that the hearing loss was not related to service based upon the lack of hearing loss at service separation.  The VA examination report states that the claims file was available and reviewed.  The examiner reviewed the Veteran's history of noise exposure in service and the clinical findings before he rendered an opinion.  The Board finds that the opinion is based upon sufficient facts and data and this opinion is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The opinion is consistent with the Veteran's service treatment records. 

This opinion has not been questioned or undermined by any other medical professional; and it is found to be the most probative evidence as to the etiology of the Veteran's right ear hearing loss.  As such, it is entitled to great weight. 

The Veteran himself has attempted to relate the current diagnosis of right ear hearing loss to the noise exposure in service.  However, while the Veteran, as a lay person, is competent to describe observable symptoms such as decreased hearing and firsthand events, and may be competent to provide opinions on some medical issues, an opinion as to the etiology of a hearing loss disability falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Some medical issues, such as hearing loss, require specialized training for a determination as to diagnosis and causation; therefore such issues are not susceptible of lay opinions on etiology.  An opinion of etiology would require medical expertise and knowledge and it is not shown that the Veteran has this knowledge or expertise.  

Because the opinion of the VA examiner has not been rebutted or challenged, it remains the most probative evidence.  As the Board explained to the Veteran at his hearing, for service connection to be granted for right ear hearing loss, the Veteran would need to submit a medical opinion that refuted this examiner's conclusions and provided a rationale for why his hearing loss in the right ear was the result of his military noise exposure.  This has not been done.

As such, the Board has no option but to find that the weight of the competent and credible evidence establishes that the current diagnosis of right ear hearing loss did not manifest in service, the Veteran did not have chronic or recurrent right ear hearing loss symptoms in service or soon after service, the right ear hearing loss first manifested in about 2009, many years after service separation, and it is not medically related to injury or other incident of active service to include noise exposure in service. 

Therefore, for the reasons discussed above, the Board finds that service connection for right ear hearing loss is not warranted.  The preponderance of the evidence of record is against the Veteran's claim for service connection for right ear hearing loss.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply since there is no approximate balance of the evidence for and against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).  Service connection for right ear hearing loss is not warranted, and the claim is denied. 


ORDER

Service connection for right ear hearing loss is denied.  


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002). 

At the videoconference hearing before the Board in June 2013, the Veteran submitted a May 2013 private audiometric evaluation which shows that his service-connected left ear hearing loss may have worsened since the May 2010 VA examination.  Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of this disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The RO should contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA treatment records showing treatment of the left ear hearing loss.  The RO should make an attempt to obtain any treatment records identified by the Veteran that are not associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to have him identify any source of VA or non-VA medical treatment rendered for the service-connected left ear hearing loss.  If any treatment is identified that is not of record, it should be obtained.

2.  Schedule the Veteran for a VA audiometric examination to determine the current severity of the service-connected left ear hearing loss.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  The examiner must fully describe the functional impact of the Veteran's service-connected left ear hearing loss on his occupational functioning and daily activities. 

3.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


